Title: To James Madison from Nicholas Voss, 12 July 1804
From: Voss, Nicholas
To: Madison, James



Sir,
City of Washington 12th July 1804.
I drew on you the other day for the rent of My House Agreeable to your promise, I acknowledge I receiveed of you in October last $250 which was then due, in May last there was $250 due which you told Me it was not conveneant for you to pay, but would pay Me the whole rent on the 4 or 5 of July If I would wait untill then, In consequence of which I wrote to Messurs Gheguerre and Shrouder and Informed them of the circumstance and they consented to wait untill July in consideration of their receiving the whole of the rent at that time. I should not have drawn on you had I have been Able to have waited on you Myself but have been confind to My bead for Nearly four weeks and have Not been Able to leave My Roo⟨m.⟩ I hope you will be so good as to send M⟨e⟩ a check for $500 as I may send the money on to those Gentlemen and you will Greatly Oblige Your Hum Servt
Nicholas Voss
